Citation Nr: 0737963	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  01-01 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than May 1, 2000, 
for the grant of dependency and indemnity compensation (DIC) 
benefits for the minor children of the veteran.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran died in December 1998, while he was a student at 
the U.S. Naval Academy.  The appellant is the legal custodian 
of his surviving minor children, O.T.C. and M.L.C., and is 
seeking survivor's benefits on their behalf.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2000 determination of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for the cause of the 
veteran's death and entitlement to DIC for the veteran's 
minor children, effective May 1, 2000.  

In July 2007, the appellant testified before the undersigned 
Veterans Law Judge via videoconference from a VA facility in 
Albany, New York, while the Judge was on Travel Board status 
at the VARO in New York City.  A transcript of the hearing is 
associated with the claims file.  The Board appreciates the 
assistance provided by the appellant's representative at the 
hearing.


FINDINGS OF FACT

1.  The veteran died on December [redacted], 1998.  

2.  On November [redacted], 1998, two weeks prior to the veteran's 
death, two twin children, O.T.C. and M.L.C., were born to 
J.L.C., who was not the veteran's wife.  

3.  A paternity test conducted in September 1999 confirmed 
that the veteran was the father of the twin children.  The 
veteran's paternity was legally established by way of a court 
order entered at the Warren County, New York, Family Court on 
February [redacted], 2000.  

4.  The evidence is in approximate balance as to whether the 
appellant filed an informal claim for DIC benefits on behalf 
of the veteran's twin children within the first year after 
the veteran's death, and/or a filed a claim for SSA benefits 
during that same time period.


CONCLUSION OF LAW

Giving the benefit of the doubt to the appellant, the 
appropriate effective date for the grant of DIC benefits is 
December 1, 1998.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.400(o)(2), 
4.2 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Given the fully favorable decision, discussed below, the 
Board finds that any issue with regard to the timing or 
content of the VCAA notice provided to the appellant is moot 
or represents harmless error.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Facts and Analysis

Generally, the effective date of an evaluation and award of 
pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2007).  The Court of Appeals for Veterans 
Claims has recognized that the effective date of a reopened 
claim cannot be prior to the date of claim.  See Sears v. 
Principi, 16 Vet. App. 244, 248 (2002) (holding that the 
effective-date statute, 38 U.S.CA.. § 5110(a), is clear on 
its face with respect to granting an effective date for an 
award of VA periodic monetary benefits no earlier than the 
date that the claim for reopening was filed), aff'd, 349 F.3d 
1326 (Fed. Cir. 2003).  

The effective date of an award of DIC based upon death in 
service shall be the first day of the month of the veteran's 
death if the claim is received within one year after the date 
of the initial report of actual death.  38 U.S.C.A. 
§ 5110(d)(1); 38 C.F.R. § 3.400(c)(2).  The effective date of 
DIC benefits for a child is the first day of the month in 
which entitlement arose if the claim is received within one 
year after the date of entitlement.  38 U.S.C.A. 
§ 5110(e)(1); 38 C.F.R. § 3.400(c)(4)(ii)  

As noted, the veteran died in December 1998, while playing a 
football game as a student at the U.S. Naval Academy in 
Annapolis, Maryland.  Two weeks before he died, twin children 
were born to J.L.C., who had a relationship with the veteran 
but was not his wife.  The veteran was not listed on the 
children's birth certificates as their father and, at the 
time of his death, paternity had not yet been confirmed.  
Paternity testing conducted in September 1999 confirmed that 
the veteran was, in fact, the children's father and, by way 
of a February 2000 order of the Family Court in Warren 
County, New York, the veteran's paternity of the twin 
children was established.  In April 2000, the RO granted 
entitlement to DIC benefits for the twin children, effective 
May 1, 2000, the first day of the month following the month 
in which the claim for benefits was received.

The appellant in this case is the children's maternal 
grandmother, who was awarded joint legal custody of the 
children in September 1999, along with her husband, J.J.F., 
and the children's mother, J.L.C.  As noted, the appellant is 
seeking benefits on behalf of the twin children.  She has 
asserted that the grant of entitlement to DIC benefits should 
be from January 1, 1999, the first day of the month following 
the veteran's death.  

In support of her claim, the appellant testified at the July 
2007 hearing before the undersigned Judge that she sought to 
establish entitlement to DIC benefits on behalf of the 
children within one year after the veteran's death.  The 
appellant testified that the children's mother was not 
initially notified of the veteran's death because she was not 
listed as next of kin, but that, when they learned of the 
veteran's death, she began seeking VA and Social Security 
benefits on behalf of the children.  Although the appellant 
could not remember the exact date, she testified that she 
began this process in approximately late February or March 
1999.  She stated, however, that she was told she could not 
file a claim for VA benefits until she had proof of the 
veteran's paternity.  Nonetheless, the appellant testified 
that a Navy Casualty Assistance Officer came to her house to 
explain the children's benefits to her and that, at that 
time, she began filling out forms which asked for her income, 
address, and bank information.  She stated, however, that the 
Naval Officer told her that the forms could not be dated or 
processed until paternity was proven.  The appellant 
testified that the Naval Officer took the forms with him when 
he left, and later typed in the missing information.  She 
stated she did not hear from the Naval Officer or VA again 
until after paternity was proven.  

With respect to establishing paternity, the appellant 
testified that the process was delayed because the first test 
was flawed in some way and they had to conduct a second test.  
She testified that after the veteran's paternity was 
established in February 2000, the Naval Officer came back to 
her house and had her sign and date the forms she had 
completed in February 1999.  The appellant testified that she 
believed the original forms she had completed were all that 
were needed to obtain VA benefits on behalf of the children.  

As noted above, VA employs a reasonable-doubt/benefit-of-the-
doubt doctrine in resolving issues presented in claims and 
appeals.  When, after considering all the evidence, a 
reasonable doubt arises regarding a determinative issue, the 
benefit of the doubt is given to the claimant.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  

In this context, the Board finds the appellant's testimony at 
the July 2007 hearing to be credible.  In making this 
determination, the Board notes that the other evidence of 
record supports the appellant's statements regarding her 
attempt to file for VA benefits within one year of the 
veteran's death.  In this regard, the Board notes the 
appellant has submitted a written statement from the 
veteran's mother authorizing DNA testing, and a Paternity 
Test report confirming the veteran's paternity, dated in July 
and August 1999, respectively.  The Board considers this 
evidence to be highly probative, as it is clear the appellant 
was aware that the veteran's paternity had to be established 
prior to receiving any benefits on behalf of the children and 
sought to do so within the first year after the veteran's 
death.  The Board also notes that both copies of the date-
stamped April 2000 applications for DIC benefits (on VA Form 
21-534) contain blue and black pen ink, as well as different 
styles of handwriting, which tends to corroborate the 
appellant's statements regarding the assistance she received 
from the Naval Casualty Assistance Officer in completing and 
submitting the claim forms.  

Based upon the foregoing, and in viewing the facts of this 
case in the light most favorable to the appellant, the Board 
concludes that the appellant initiated an "informal claim" 
within the first year after the veteran's death.  In this 
regard, the Board notes that any communication or action, 
indicating an intent to apply for one or more benefits, under 
the laws administered by VA, from a claimant may be 
considered an informal claim.  See 38 C.F.R. § 3.155.  As 
noted, the appellant's actions in filling out forms supplied 
to her by the Navy Casualty Officer, which she thought to be 
forms for VA benefits, as well as attempting to establish the 
veteran's paternity, within the first year after the 
veteran's death indicated an intent to seek VA benefits on 
behalf of the children.  The Board must note that, because of 
circumstances not under the appellant's control, e.g. an 
initial faulty paternity test, she was unable to submit an 
actual application until after the first year deadline 
passed.  In this regard, the Board also notes the appellant 
had to wait to receive an authorization letter and paternity 
test results from the veteran's mother, who lived in 
California, before she could proceed in any way.  The Board 
further notes that, during that time, the appellant did not 
have any legal representation, and relied upon the Naval 
Officer to assist and advise her in pursuing VA death 
benefits.  

In addition, we note that the law provides that a claim for 
Social Security Administration (SSA) death benefits shall be 
deemed a claim for VA death benefits.  38 U.S.C.A. § 5105(b); 
38 C.F.R. § 3.153.  Although the record does not precisely 
document the date of filing of a claim with SSA, in June 2007 
the appellant submitted additional evidence, with waiver of 
initial review by the RO, showing SSA claim activity in June 
1999, bearing the Social Security numbers of the twin 
children of the veteran.  That evidence tends to corroborate 
the appellant's statements regarding her attempts to secure 
SSA benefits for the children within one year after the 
veteran's death.  

In summary, because we find that the appellant filed an 
informal claim for VA benefits within the first year after 
the veteran's death, and/or a filed a claim for SSA benefits 
during that same time period, the Board finds that the proper 
effective date for the grant of DIC benefits should be from 
December 1, 1998, the first day of the month of the veteran's 
death, i.e., the date entitlement to DIC benefits arose for 
the children of the veteran.  See 38 C.F.R. 
§ 3.400(c)(4)(ii).  In so doing, the Board is not finding 
error in the previous action taken by the RO, but instead, is 
exercising its discretion and resolving reasonable doubt in 
the appellant's favor in order to reach a fair and equitable 
decision in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, supra.


ORDER

Entitlement to an effective date of December 1, 1998, for the 
grant of DIC benefits for the children of the veteran is 
granted.  



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


